Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by the counsel for the parties hereto that the merchandise consists of sweaters exported from Japan during June and July 1957.
IT IS EURTHER STIPULATED AND AGREED that the market values or the prices, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States were the invoice unit prices plus the charges (except the charge for buying commission) as shown on the invoices.
IT IS EURTHER STIPULATED AND AGREED that the appeals be submitted on this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the values of the merchandise involved and that such values were the invoice unit prices, plus the charges (except the charge for buying commission) as shown on the invoices.
Judgment will issue accordingly.